The opinion of the Court was delivered by
Woodward, J.
It is not denied that the Court stated the law of the road correctly in regard to a teamster with a heavy draught; but as the defendants were driving a buggy, it is supposed this allusion to a teamster was calculated to mislead the jury. We think not. The illustration was fairly put, and it was not inapplicable to a buggy laden with three men and drawn by a single horse. In regard to such a buggy, no less than in reference to a teamster with heavy draught, the law unquestionably is that a footman or a horseman has no right to force it out of the beaten track of the road if there b.e sufficient room to pass on either side. And where a road is narrow, and there is difficulty in passing, if the horseman can turn out without danger to himself or beast, and the buggy cannot be turned out without incurring danger, it is the duty of the former to give way. This was the doctrine which the jury must have deduced from the charge, and in this there was no misleading.
When the Court said that if the injury complained of resulted from accident no blame could attach to the defendants, they must be understood to have meant inevitable accident — such as no human foresight could avert, or an accident occasioned by the concurring negligence of both parties. The whole tenor of the charge conveys this idea, and in such teaching there was no error. For inevitable accidents and for such as result from mutual negligence of parties, the law gives no redress, but when the injury comes from the exclusive negligence of one party, he cannot shield himself from calling it an accident. Whether this in*198jury wa.s the product of negligence, and whose that negligence was, were questions for the jury; and having been submitted to> them, we have no power, if we had the inclination, to disturb their finding.
The judgment is affirmed.